Citation Nr: 1502961	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable annual income is excessive for purposes of special monthly pension benefits. 

(The issue of entitlement to special monthly pension based on the need for regular aid and attendance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (PMC) in St. Paul, Minnesota, which, in pertinent part, determined that the Veteran's countable annual income was excessive for purposes of disability pension.  

In the August 2012 Substantive Appeal, the Veteran requested a Board hearing at the VA Central Office in Washington, D.C., which was scheduled for June 2014; however, the Veteran failed to appear.  Instead, through his representative, the Veteran submitted a motion for a videoconference hearing.  In September 2014, the Board remanded the above claim to afford the Veteran the requested hearing.  The Board videoconference hearing was scheduled for November 2014, but the Veteran failed to appear.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Upon review of the evidence of record, it does not appear that the PMC has reviewed certain pertinent evidence of record in regard to the claim of whether the Veteran's countable annual income is excessive for purposes of special monthly pension benefits.  The PMC last issued a Statement of the Case regarding this issue in June 2012.  Subsequently, in December 2013, the Veteran submitted to the PMC a completed VA Form 21-8416 (Medical Expense Report) with supporting documentation listing medical expenses the Veteran incurred between 2009 and 2013; however, a waiver of AOJ consideration has not been received in conjunction with this new evidence.  A Supplemental Statement of the Case regarding this claim has not be issued.  

Generally, the Board may not consider additional evidence submitted by the Veteran not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014). 

In this case, the Veteran's filed the Substantive Appeal in November 2012.  Accordingly, the case must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the June 2012 Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of whether the Veteran's countable annual income is excessive for purposes of special monthly pension benefits, with consideration of the newly submitted evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




